Citation Nr: 1709925	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from February 1968 to February 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which was confirmed by a June 2005 rating decision.  In July 2008, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.  The Board then remanded this case to the RO in September 2008, April 2010, and August 2012.    

A June 2013 Board decision denied the Veteran's claim of service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's June 2013 decision and remanded the matter to the Board for readjudication consistent with the Memorandum Decision (the decision was implemented by a mandate that the Court issued in November 2014).  In March 2015, the Board remanded the case to the RO for additional development.  

As noted in the Board's March 2015 remand, the Board has previously referred to the Agency of Original Jurisdiction (AOJ), for appropriate action, the issues of service connection for erectile dysfunction and secondary depression (raised by the Veteran's representative in March 2010).  It does not appear that any action has been undertaken on these matters.  In any case, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

By way of background, in accordance with the Court's Memorandum Decision of August 2014, the Board previously remanded this case to the RO in March 2015 to complete development that was necessary to confirm the Veteran's exposure to herbicide agents in Korea, as alleged.  The Board acknowledged the Court's holding that not all development had previously been accomplished, specifically to determine the location of the "KMAG Detachment north of Chunchon along the DMZ" (one of the places to which the Veteran purportedly traveled to during the course of his duties in Korea).  However, the search to determine the location of KMAG, or Korean Military Advisory Group, was apparently negative.  That is, the reply from the Joint Services Records Research Center (JSRRC) indicated in August 2016 that a review of the unit histories submitted by the Veteran's unit (7th Bn, 5th Arty) and "higher headquarters" (38th FA Bde) did not mention whether the Veteran's unit was involved with KMAG or the location of KMAG including its distance from the DMZ.  A general search online for information regarding KMAG revealed that, historically, in about late June 1950 command and control of KMAG reverted back (from a part of the U.S. State Department's American Mission to Korea) to the 8th U.S. Army and was designated as United States Military Advisory Group, Korea, 8668th Army Unit, which in December 1950 was re-designated as the 8202nd Army Unit.  As it is not apparent whether JSRRC has made an exhaustive search regarding KMAG, the RO should make another request to identify the location of KMAG during the Veteran's period of service in Korea.  

The RO should also arrange for development to determine the location of Camp Kitty Hawk, which the Veteran indicated in a July 2015 statement that his Army buddy reminded him in a recent phone call that they had spent a few hours at a camp called Camp Kitty Hawk, when they got lost on a courier run.  

The Board also noted in its March 2015 remand that VA regulations had been amended since a December 2010 Department of Defense (DoD) review of a 1969 history of the Veteran's unit in Korea, and that the DoD now acknowledges that the period for the presumption of herbicide exposure for a veteran in a unit operating in or near the Korean DMZ was extended; the period is now between April 1, 1968 and August 31, 1971, which encompasses the entirety of the Veteran's June 1969 to February 1970 period of service in Korea.  The Board directed that a new opinion be obtained from DoD that contemplated the expanded period of time that included the Veteran's 1970 portion of service in Korea.  However, it appears that the request was limited to 1969.  Notably, the actual request is not contained in the claims file, and the reply from JSRRC (which is somewhat truncated in the electronic claims file on account of how it was scanned into the record) refers only to "1969 unit histories" that were reviewed).  Thus, the RO should secure another opinion from DoD relative to verifying the Veteran's alleged exposure to herbicide agents in Korea.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to determine the location of the "KMAG Detachment north of Chunchon along DMZ" and Camp Kitty Hawk in relation to the DMZ (i.e., whether these locations were in, or bordered, the DMZ, and if not, their distance from the DMZ).  In that regard, it should be noted that general information obtained online regarding KMAG, indicates that  KMAG was designated as the 8202nd Army Unit (in December 1950), which may facilitate research regarding its whereabouts for the period of June 1969 to February 1970 (the Veteran's period of service in Korea).  All efforts to obtain the requested information should be documented for the file, and if the requested information is not available or not obtainable for some reason, the AOJ should explain its efforts and the futility of any further action.  
   
2.  Thereafter, the RO should also secure another supplemental opinion from the DoD as to whether there is any evidence that during the Veteran's service in Korea (i.e., from June 1969 to February 1970), his unit (7th Battalion, 5th Artillery) was in any way involved with herbicide agents, and whether there is any documentation of duties assigned to unit members (such as identifying the Veteran as a courier driver along the DMZ).  In the event of a negative reply, DoD should explain whether or not the requested evidence or information is of the type that would be available/obtainable, e.g., unit records would indicate if a unit member was assigned to a duty that involved being a courier driver along the DMZ (as the Veteran has alleged and as indicated in a statement from his putative commanding officer, in connection with the current claim).  (Another supplemental opinion is necessary because the prior August 2016 opinion from JSRRC referenced only 1969 unit histories and did not appear to consider the fact that the Veteran's service in Korea extended through February 1970).  

3.  Following completion of the above, the AOJ should review the record and readjudicate the claim.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).





